Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-6, 8-are rejected under 35 U.S.C. 103 as being unpatentable over DE 29715022 in view of Ginsberg (3,680,177). DE 29715022 discloses a peg system comprising a plurality of components including at least a wall (1) and a connector (2) wherein the peg system is removably attached to a tray (3) by inserting a base of the connector into a tray gap (4) of the tray, and wherein a plurality of cigars is stacked and separated on the tray by using the installed peg system on the tray. DE 29715022 does not disclose the particular securement between the wall and connector. However, Ginsberg discloses a peg system including a wall (37) and a connector (10) wherein the wall fits into a connector gap (between 28, 32 and 34) of the connector wherein the peg system removably attached to a tray by inserting a base of the connector into a tray gap (12 or 14) of the tray. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the peg system and tray of DE 29715022 with a different, but conventional securing means such as that of . 
As to claim 2, 8 and 10, DE 29715022 discloses the system as a wooden panel that separates cigars on a wooden tray. 
As to claims 4 and 12, Ginsberg suggests the connector to be made from plastic.
As to claims 5 and 13, Ginsberg suggests the connector to be first and second vertical portions (32, 34).  
As to claims 6 and 14, the shape of the connector would not derive an inventive step. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. 
As to claims 9 and 16, DE 29715022 discloses the system employed in conjunction with a humidor. 
As to claim 17, DE 29715022 discloses the wooden tray being square or rectangular. 

Claims 3, 7, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                               	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG